 296324 NLRB No. 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDRobinson Bus Service, Inc. and Local 299, Inter-national Brotherhood of Teamsters, AFLŒCIO.
Case 7ŒCAŒ39421(2)August 20, 1997DECISION AND ORDERBYCHAIRMANGOULDAND
MEMBERSFOXAND
HIGGINSPursuant to a charge filed on February 7, 1997, theGeneral Counsel of the National Labor Relations
Board issued a complaint on April 30, 1997, alleging
that the Respondent has violated Section 8(a)(5) and
(1) of the National Labor Relations Act by refusing the
Union™s request to bargain following the Union™s cer-
tification in Case 7ŒRCŒ20922. (Official notice is
taken of the ‚‚record™™ in the representation proceeding
as defined in the Board™s Rules and Regulations, Secs.
102.68 and 102.69(g); Frontier Hotel, 265 NLRB 343(1982).) The Respondent filed an answer admitting in
part and denying in part the allegations in the com-
plaint.On July 24, 1997, the General Counsel filed a Mo-tion for Summary Judgment. On July 25, 1997, the
Board issued an order transferring the proceeding to
the Board and a Notice to Show Cause why the motion
should not be granted. On August 8, 1997, the Re-
spondent filed a response.Ruling on Motion for Summary JudgmentIn its answer the Respondent admits its refusal tobargain, but attacks the validity of the certification on
the basis of the Board™s determination of the appro-
priate unit in the representation proceeding.All representation issues raised by the Respondentwere or could have been litigated in the prior represen-
tation proceeding. The Respondent does not offer toadduce at a hearing any newly discovered and pre-
viously unavailable evidence, nor does it allege any
special circumstances that would require the Board to
reexamine the decision made in the representation pro-
ceeding. Although the Respondent contends in its re-
sponse to the Notice to Show Cause that the parties
have commenced and are presently engaged in good
faith bargaining, the charge has not been withdrawn,
the Respondent has not amended its answer, and the
respective allegations in the complaint stand admitted.
We therefore find that the Respondent has not raised
any representation issue that is properly litigable in
this unfair labor practice proceeding. See PittsburghPlate Glass Co. v. NLRB, 313 U.S. 146, 162 (1941).Accordingly, we grant the Motion for Summary Judg-
ment.On the entire record, the Board makes the followingFINDINGSOF
FACTI. JURISDICTIONAt all material times, the Respondent, a corporation,with an office and place of business in Detroit, Michi-
gan, has been engaged in providing schoolbus services.
During the 12-month period ending December 31,
1996, the Respondent, in conducting its business oper-
ations described above, derived gross revenues from all
sources in excess of $1 million, and provided services
valued in excess of $50,000 directly to customers lo-
cated in various States other than the State of Michi-
gan. We find that the Respondent is an employer en-
gaged in commerce within the meaning of Section 2(6)
and (7) of the Act and that the Union is a labor organi-
zation within the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. The CertificationFollowing the election held November 22, 1996, theUnion was certified on December 18, 1996, as the ex-
clusive collective-bargaining representative of the em-
ployees in the following appropriate unit:All full-time and regular part-time bus drivers andtrainers employed by the Respondent at its facility
located at 9360 Freeland, Detroit, Michigan, but
excluding field supervisors, dispatchers, terminal
managers, mechanics, office clerical employees,
guards and supervisors as defined in the Act.The Union continues to be the exclusive representativeunder Section 9(a) of the Act.B. Refusal to BargainSince January 16, 1997, the Union has requested theRespondent to bargain and, since that date, the Re-
spondent has refused. We find that this refusal con-
stitutes an unlawful refusal to bargain in violation of
Section 8(a)(5) and (1) of the Act.CONCLUSIONOF
LAWBy refusing on and after January 16, 1997, to bar-gain with the Union as the exclusive collective-bar-
gaining representative of employees in the appropriate
unit, the Respondent has engaged in unfair labor prac-
tices affecting commerce within the meaning of Sec-
tion 8(a)(5) and (1) and Section 2(6) and (7) of the
Act.REMEDYHaving found that the Respondent has violated Sec-tion 8(a)(5) and (1) of the Act, we shall order it to
cease and desist, to bargain on request with the Union,
and, if an understanding is reached, to embody the un-
derstanding in a signed agreement.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00296Fmt 0610Sfmt 0610D:\NLRB\324.035APPS10PsN: APPS10
 297ROBINSON BUS SERVICE1If this Order is enforced by a judgment of a United States courtof appeals, the words in the notice reading ‚‚Posted by Order of the
National Labor Relations Board™™ shall read ‚‚Posted Pursuant to a
Judgment of the United States Court of Appeals Enforcing an Order
of the National Labor Relations Board.™™To ensure that the employees are accorded the serv-ices of their selected bargaining agent for the period
provided by the law, we shall construe the initial pe-
riod of the certification as beginning the date the Re-
spondent begins to bargain in good faith with the
Union. Mar-Jac Poultry Co., 136 NLRB 785 (1962);Lamar Hotel, 140 NLRB 226, 229 (1962), enfd. 328F.2d 600 (5th Cir. 1964), cert. denied 379 U.S. 817
(1964); Burnett Construction Co., 149 NLRB 1419,1421 (1964), enfd. 350 F.2d 57 (10th Cir. 1965).ORDERThe National Labor Relations Board orders that theRespondent, Robinson Bus Service, Inc., Detroit,
Michigan, its officers, agents, successors, and assigns,
shall1. Cease and desist from
(a) Refusing to bargain with Local 299, InternationalBrotherhood of Teamsters, AFLŒCIO as the exclusive
bargaining representative of the employees in the bar-
gaining unit.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of
the rights guaranteed them by Section 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act.(a) On request, bargain with the Union as the exclu-sive representative of the employees in the following
appropriate unit on terms and conditions of employ-
ment and, if an understanding is reached, embody the
understanding in a signed agreement:All full-time and regular part-time bus drivers andtrainers employed by the Respondent at its facility
located at 9360 Freeland, Detroit, Michigan, but
excluding field supervisors, dispatchers, terminal
managers, mechanics, office clerical employees,
guards and supervisors as defined in the Act.(b) Within 14 days after service by the Region, postat its facility in Detroit, Michigan, copies of the at-
tached notice marked ‚‚Appendix.™™1Copies of the no-tice, on forms provided by the Regional Director for
Region 7 after being signed by the Respondent™s au-thorized representative, shall be posted by the Re-spondent and maintained for 60 consecutive days in
conspicuous places including all places where notices
to employees are customarily posted. Reasonable steps
shall be taken by the Respondent to ensure that the no-
tices are not altered, defaced, or covered by any other
material. In the event that, during the pendency of
these proceedings, the Respondent has gone out of
business or closed the facility involved in these pro-
ceedings, the Respondent shall duplicate and mail, at
its own expense, a copy of the notice to all current
employees and former employees employed by the Re-
spondent at any time since February 7, 1997.(c) Within 21 days after service by the Region, filewith the Regional Director a sworn certification of a
responsible official on a form provided by the Region
attesting to the steps that the Respondent has taken to
comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that weviolated the National Labor Relations Act and has or-
dered us to post and abide by this notice.WEWILLNOT
refuse to bargain with Local 299,International Brotherhood of Teamsters, AFLŒCIO as
the exclusive representative of the employees in the
bargaining unit.WEWILLNOT
in any like or related manner interferewith, restrain, or coerce you in the exercise of the
rights guaranteed you by Section 7 of the Act.WEWILL
, on request, bargain with the Union andput in writing and sign any agreement reached on
terms and conditions of employment for our employees
in the bargaining unit:All full-time and regular part-time bus drivers andtrainers employed by us at our facility located at
9360 Freeland, Detroit, Michigan, but excluding
field supervisors, dispatchers, terminal managers,
mechanics, office clerical employees, guards and
supervisors as defined in the Act.ROBINSONBUSSERVICE, INC.VerDate 11-MAY-200014:48 Apr 30, 2002Jkt 197585PO 00004Frm 00297Fmt 0610Sfmt 0610D:\NLRB\324.035APPS10PsN: APPS10
